Citation Nr: 1721596	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island 


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 1971.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the VARO in Providence, Rhode Island, and that office forwarded the appeal to the Board.

In a June 2015 decision, the Board denied an initial compensable rating for a bilateral hearing loss disability, and remanded the issue of entitlement to TDIU, which it inferred from the evidence of record, to the agency of original jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA. The Veteran has not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In a September 2015 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  This letter also included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of that letter, the AOJ has issued a Supplemental Statement of the Case in June 2016.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   The Veteran's available service treatment records are on file, as are all post-service medical records which the Veteran has specifically identified and authorized VA to obtain. 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

Moreover, the AOJ requested that the Veteran submit additional information and evidence in support of his claim for a total rating based on individual unemployability, to include completing a formal application for that benefit.  The Veteran has submitted a notice acknowledgement indicating that he has no further information or evidence to provide.  However, the Veteran never submitted a completed VA Form 21-8940, which the VA previously provided.  In these circumstances, the Board must decide the case based on the evidence of record.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary, and the Veteran has not argued otherwise.

Background

A review of the record indicates that service connection is in effect for tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as zero percent disabling.  The Veteran has been in receipt of a combined disability rating of 10 percent since April 2010.  

The Veteran contends that he is unemployable due to his service-connected tinnitus and bilateral hearing loss.  

In an April 2010 statement, the Veteran asserted that his job performance was deteriorating due to his hearing loss and tinnitus.  He reported that as a matter of survival he changed his shift, which had improved his job performance.  

At the Veteran's December 2011 VA examination, he reported that he was having significant difficulty hearing and effectively communicating on the telephones and with coworkers.  He stated that he switched to a night shift to eliminate the need for telephone use, out of concern that he would lose his job from daytime errors.  He also asserted that he must leave his desk and walk directly to the speaker to correctly discriminate speech.  He reported that his condition occurs with or without the use of hearing aids.

In support of the Veteran's claim, two fellow employees of the Veteran submitted statements in December 2011, asserting that they observed the Veteran having difficulty hearing at work.  Both coworkers reported that the Veteran requested the repeating of words and had difficulty hearing on phone calls.  

In a March 2013 VA examination report, the Veteran reported that he retired in 2012 from his employment in bank security.  Speech discrimination in all listening environments was his primary complaint.  The examiner noted that the Veteran's ability to work was impacted by his hearing loss, but not by his tinnitus.  With regard to hearing loss, the Veteran indicated that he retired from his job in bank security in June 2012, that he used hearing aid full time, that with and without the hearing aids he "hears words that aren't in the words being said," and speech discrimination in all listening environments is his primary complaint.  The Veteran also noted that he consistently needs to ask for repetition.

In an October 2015 statement the Veteran submitted in support of his claim, he asserted that he has trouble hearing in both ears, and that this encouraged his retirement at the age of 62. 




Applicable Law

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  As noted, the Veteran is service connected for tinnitus rated 10 percent and hearing loss rated noncompensable, and therefore does not meet the schedular requirements.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).  The Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, the issue for the Board to consider is whether the evidence reflects that the Veteran's service connected disabilities render him unable to secure and follow substantially gainful employment such that a remand for referral to the Director is warranted.

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the claim for TDIU.  The record shows that service connection is currently in effect for tinnitus, rated as 10 percent disabling and bilateral hearing loss, rated as zero percent disabling.  The Veteran has been in receipt of a combined disability rating of 10 percent since April 2010.

Under these circumstances, the Veteran does not meet the percentage requirements set forth in section 4.16(a) for consideration of TDIU.  As noted, however, the Board must consider his entitlement on an extraschedular basis under section 4.16(b).  

For the following reasons, the Board finds that the Veteran's service-connected disabilities individually or collectively do not render him unable to secure or follow a substantially gainful occupation.  While the evidence shows that the Veteran's hearing loss and tinnitus made it difficult to work and hastened his retirement, it does not show that the Veteran could not secure or follow substantially gainful employment due to these disabilities.  The Board has considered the March 2013 and October 2015 statements of the Veteran, as well as those made on VA examinations, indicating that his hearing loss encouraged his retirement from his employment in bank security at the age of 62 in 2012.  The Board has also considered the statements from two fellow employees of the Veteran observing the Veteran's difficulty hearing at work has also been considered.  Whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Thus, the lay statements provide competent and credible evidence in support of the Veteran's claim.

The Board must determine whether the symptoms of the disabilities are such that they prevent they would prevent the Veteran from securing and following substantially gainful employment.  While there is no medical opinion specifically addressing this question, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In this case, while the evidence shows that the hearing loss and tinnitus make it difficult to hear in many situations, the evidence does not show that they are of such severity so as to preclude the Veteran from substantially gainful employment, i.e., a job "that provides annual income that exceeds the poverty threshold for one person," given his educational and occupational experience, Faust v. West, 13 Vet. App. 342, 356 (2000).  The Board has made this determination without detailed evidence as to the Veteran's educational and occupational background because, as noted, the Veteran did not complete or return it the formal TDIU claim form.  In these circumstances, VA must make a decision based on the evidence of record, and that evidence does not reflect that the difficulties experienced by the Veteran as a result of his tinnitus and hearing loss symptoms would render him unemployable.  It cannot be said based on the evidence that the Veteran could not work at a job consistent with his prior jobs and education, as the Veteran has not provided detailed information regarding his prior jobs and education.  Under 38 U.S.C.A. § 5107(a), a claimant has the responsibility to present and support a claim for VA benefits.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).  For the above reasons, the Veteran has not done so here.

As the evidence fails to establish that the Veteran's service-connected disabilities preclude substantially gainful employment, the criteria for a remand for referral for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b) are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a total rating based on TDIU is denied.



____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


